Citation Nr: 0707330	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  96-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for tinnitus with Eustachian tube dysfunction for the 
period prior to June 10, 1999, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 30 
percent for Eustachian tube dysfunction with dizziness and 
imbalance, for the period from June 10, 1999, forward, to 
include the issue of entitlement to an extraschedular 
evaluation.

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus, for the period from June 10, 1999, 
forward, to include the issue of entitlement to an 
extraschedular evaluation.

4.  Entitlement to a compensable disability rating for left 
ear hearing loss.

5.  Entitlement to an initial disability rating in excess of 
20 percent for fracture residuals of the left ankle, from 
November 12 to November 16, 1999.

6.  Entitlement to a disability rating in excess of 10 
percent for fracture residuals of the left ankle, from 
January 1, 2000, to February 29, 2000.

7.  Entitlement to a compensable disability rating for 
fracture residuals of the left ankle, from March 1, 2000, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boulder, 
Colorado, that "granted" entitlement to service connection 
for tinnitus with Eustachian tube dysfunction due to 
barotraumas and assigned a 10 percent evaluation, effective 
from January 1, 1990.  However, the Board notes that service 
connection for tinnitus was initially granted in a July 1990 
rating decision, and that there is no evidence that the 
veteran appealed the decision.  The veteran does not contend 
otherwise.  The evidence instead shows that a claim for an 
increased rating for tinnitus was received on November 28, 
1995.  In other words, rather than granting service 
connection for a new disability, the November 1996 decision 
only re-characterized the underlying disability of tinnitus 
to include Eustachian tube dysfunction.  The Board therefore 
regrets any confusion that may have been caused in its July 
2003 Remand that listed the issue as "Entitlement to an 
initial disability rating in excess of 10 percent for 
tinnitus with Eustachian tube dysfunction, prior to November 
28, 1995."  However, the issues perfected for appellate 
review are as listed on the title page.  

By a rating action dated in October 2002, the veteran was 
awarded a 30 percent rating for tinnitus with Eustachian tube 
dysfunction, effective from November 28, 1995.  The RO also 
assigned a 30 percent rating for Eustachian tube dysfunction 
with dizziness and a separate 10 percent rating for tinnitus, 
effective June 10, 1999, to coincide with a regulatory change 
in evaluating diseases of the ear.  The October 2002 decision 
also continued the noncompensable disability rating for 
assigned for the veteran's left ear loss. 

This appeal also stems from an October 2002 rating decision 
that granted entitlement to service connection for residuals 
of a left ankle fracture and assigned staged ratings.  The 
veteran appealed the assigned ratings.  The veteran's claims 
file was permanently transferred to the Salt Lake City RO 
during the pendency of the appeal.

In July 2003, the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence and curing a due 
process deficiency.  The matter was returned in July 2006 for 
additional appellate consideration.

The issues pertaining to an increased evaluation for fracture 
residuals of the left ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 10, 1999, the veteran was 
assigned a 30 percent disability rating for tinnitus with 
Eustachian tube dysfunction, rated as analogous to severe 
chronic labyrinthitis including tinnitus, dizziness, and 
occasional staggering, which was the maximum schedular 
rating.  

2.  Effective from June 10, 1999, the rating criteria changed 
for labyrinthitis, and tinnitus was no longer included as 
part of the evaluation criteria.

3.  For the period from June 10, 1999, forward, the veteran 
is receiving the maximum schedular rating for his Eustachian 
tube dysfunction with dizziness (peripheral vestibular 
disorder); and, there is no evidence the veteran has been 
diagnosed as having Meniere's syndrome.

4.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code 6260.

5.  For the periods prior to June 10, 1999, and from June 10, 
1999, forward, the veteran's tinnitus and Eustachian tube 
dysfunction with dizziness do not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

6.  The veteran has level I hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for assigning a disability rating in excess 
of 30 percent for tinnitus with Eustachian tube dysfunction 
for the period prior to June 10, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.87a, Diagnostic Codes 6204, 6205, 6260 
(1998).

2.  The criteria for assigning a disability rating in excess 
of 30 percent for Eustachian tube dysfunction with dizziness 
and imbalance, for the period from June 10, 1999, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic 
Codes 6204, 6205 (2006).


3.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (1999, 2006); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's tinnitus and 
Eustachian tube dysfunction with dizziness. 
38 C.F.R. § 3.321(b)(1) (2006).

5.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
in letters dated in October 2001, April 2003, February 2004, 
and March 2006.  The RO's notice letters informed the veteran 
that he could provide evidence to support his claims for 
increased ratings or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The VCAA notice mailed to the 
veteran in March 2006 fully addressed the "Dingess" 
requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes treatment records from F. 
Yamamoto, M.D., Salt Lake City VA Medical Center (VAMC), and 
Ponderosa Family Physicians.  No other pertinent VA or non-VA 
medical records have been identified.  The veteran has been 
afforded multiple VA examinations for the purpose of 
determining the nature and severity of his service connected 
disabilities.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

During the pendency of the veteran's appeal, VA's Rating 
Schedule was amended with regard to diseases of the ear, 
including peripheral vestibular disorders and tinnitus.  See 
64 Fed. Reg. 25,210 (May 11, 1999).  The schedular criteria 
by which diseases of the ear, including peripheral vestibular 
disorders and tinnitus can be rated have changed, effective 
June 10, 1999, during the pendency of the veteran's appeal.  
Id.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Tinnitus with Eustachian tube dysfunction
for the period prior to June 10, 1999

As noted above, service connection for tinnitus was initially 
granted in July 1990; and, a 10 percent disability rating was 
assigned, effective from January 1990.  That rating remained 
in effect until the veteran filed his claim for an increased 
rating in November 1995.  A November 1996 rating decision re-
characterized the veteran's service-connected tinnitus by 
including Eustachian tube dysfunction as an underlying 
component of the disability.  By a rating action dated in 
October 2002, the 10 percent disability rating assigned for 
tinnitus with Eustachian tube dysfunction was increased to 30 
percent under 38 C.F.R. § 4.87a, Diagnostic Code 6204, 
effective from November 1995.

Prior to June 10, 1999, Diagnostic Code 6204 provided that a 
30 percent evaluation was assignable for chronic 
labyrinthitis that was severe with tinnitus, dizziness, and 
occasional staggering.  A higher disability rating is not 
allowable under that code.  The veteran is therefore 
receiving the maximum disability rating under Diagnostic Code 
6204. 

Consideration has been given as to whether a separate 
disability rating is warranted for the veteran's tinnitus.  
Under Diagnostic Code 6260, persistent tinnitus as a residual 
of head injury, concussion, or acoustic trauma warranted a 10 
percent evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The record clearly establishes that the veteran 
experienced persistent tinnitus as result of trauma.  
However, prior to June 10, 1999, tinnitus was already listed 
among the criteria for a 30 percent disability rating under 
Diagnostic Code 6204.  Thus, for the period prior to June 10, 
1999, the veteran's tinnitus was already contemplated in the 
30 percent disability rating indicated above.  To assign a 
separate disability rating under these codes would clearly 
constitute pyramiding, by compensating the veteran twice for 
identical manifestations.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board recognizes that, effective from June 10, 1999, 
tinnitus is no longer included among the criteria for a 30 
percent disability rating under Diagnostic Code 6204, and 
that a separate disability rating of 10 percent is now 
warranted for recurrent tinnitus regardless of its cause.  38 
C.F.R. § 4.87, Diagnostic Codes 6204, 6260 (2006).  As noted 
above, when a veteran files a claim before a regulatory 
change occurs, he is entitled to application of the version 
most favorable to him.  See VAOPGCPREC 7-03 (2003).  However, 
it is also noted that the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  38 C.F.R. § 
3.114 (2005); VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  
Here, the effective date of the regulation change is June 10, 
1999 and that is the earliest date on which the veteran is 
entitled to a separate 10 percent evaluation for tinnitus.

Consideration has been to other codes that might provide for 
a higher rating.  A 60 percent rating could be assigned under 
Diagnostic Code 6205 for Meniere's syndrome that was moderate 
with less frequent attacks, including cerebellar gait.  38 
C.F.R. § 4.87a, Diagnostic Code 6205 (1998).  However, as it 
will be discussed below in greater detail, the evidence of 
record fails to support a diagnosis of Meniere's syndrome.  
The assignment of a higher (60 percent) rating under 
Diagnostic Code 6205 would be inappropriate.

In view of the foregoing, the Board finds the assignment of a 
disability rating in excess of 30 percent for tinnitus with 
Eustachian tube dysfunction for the period prior to June 10, 
1999, is not warranted.




Eustachian tube dysfunction with dizziness 
for the period from June 10, 1999, forward

Effective June 10, 1999, Diagnostic Code 6204 now specifies 
that a 30 percent rating is assigned for peripheral 
vestibular disorders when there is dizziness and occasional 
staggering; and a 10 percent rating is assigned for 
occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(2006).  The 30 percent rating is again the highest 
disability rating that may be assigned under Diagnostic Code 
6204.  The veteran is therefore in receipt of the maximum 
rating for that schedular code.

Further, effective June 10, 1999, tinnitus is no longer 
included among the criteria for a 30 percent disability 
rating under Diagnostic Code 6204.  The rule against 
pyramiding is no longer applicable.  Accordingly, the October 
2002 RO rating decision awarded a separate disability rating 
of 10 percent for the veteran's complaints of recurrent 
tinnitus under Diagnostic Code 6260.  The propriety of that 
rating is discussed below.

Consideration has again been given to whether a higher (60 
percent) rating may be assigned for Meniere's syndrome.  
Effective June 10, 1999, Diagnostic Code 6205 provides that a 
60 percent evaluation is may be assigned when there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating is warranted when 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  It is noted that Meniere's syndrome may be 
rated either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.

The veteran argues that his service-connected Eustachian tube 
dysfunction with tinnitus was misdiagnosed, and that more 
recent medical evidence establishes that he suffers from 
Meniere's syndrome due to his service-related trauma 
(barotrauma).  The RO has determined that the evidence of 
record does not support a diagnosis of Meniere's disease.  
The Board concurs.

This evidence submitted in favor of the veteran's argument 
includes a November 2001 examination report from Ponderosa 
Family Physicians.  The report indicates that the veteran 
provided a history of tinnitus and vertigo, and that he was 
diagnosed as having "Recurrent vertigo ? Meniere's."  In 
other words, the examining physician stated that the veteran 
suffered from recurrent vertigo that was possibly 
(questionably) due to Meniere's syndrome.  

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  A diagnosis stating that the 
veteran appellant was "possibly" suffering from schizophrenia 
was also deemed to be too speculative.  Morris v. West, 13 
Vet. App. 94, 97 (1999). The report of November 2001 
examination conducted by the Ponderosa Family Physicians only 
indicated that it was possible that the veteran suffered from 
Meniere's syndrome.  In view of the aforementioned precedent 
decisions, the Board finds that the 2001 opinion has limited 
probative value.

The Board also affords limited probative value to a March 
2004 VA examination report.  In that report, the veteran was 
diagnosed as having dizziness with an "unclear etiology."  
The examiner stated that the veteran's associated tinnitus, 
hearing loss and aural pressure along with his improvement 
with hydrochlorothiazide was consistent with Meniere's 
disease.  However, the examiner also observed that the 
relationship between the veteran's barotrauma was not 
consistent with a diagnosis of Meniere's disease.  She 
therefore believed that the veteran could also be suffering 
from a purulent fistula.  She requested that the veteran be 
afforded a vestibular workup and an MRI in order to make a 
proper diagnosis.  

A peripheral vestibular workup (balance study) was conducted 
in June 2004.  The results of the testing were consistent 
normal peripheral vestibular function.  Abnormal findings 
included abnormal tracking results showing evidence of 
undershoot ocular dysmetria, failure of fixation suppression 
during rotary chair testing, and abnormal and asymmetric 
optokinetic tracking results.  The examiner suggested that 
these abnormal findings raised the possibility of a 
perilymphatic fistula.  A diagnosis of Meniere's 
disease/syndrome was not rendered.  

The record includes progress notes from the Salt Lake City 
VAMC dated in July and September 2004.  Similar to the March 
2004 VA examination report, the July 2004 progress note 
indicated that the veteran's symptoms were "very 
suggestive" of Meniere's disease, but that the symptoms were 
also suggestive of a traumatic perilymph fistula or superior 
canal dehiscence.  The September 2004 progress note likewise 
stated that the veteran's history was "almost classic for a 
traumatic purulent fistula," but that the veteran also had 
symptoms that were more reminiscent of Meniere's disease.  
Neither progress report definitively diagnosed the veteran as 
having Meniere's disease.  Indeed, the September 2004 note 
indicated that the MRI would be beneficial in rendering a 
diagnosis.

The veteran did not undergo the requested MRI examination.  
In a statement dated in April 2006, he indicated that he had 
reported for his open-MRI appointment, but that he ultimately 
refused the test due to the length of time it took to perform 
the test and the claustrophobic-like feelings he experienced 
during the test.  He also argued that he did not feel the MRI 
was necessary in order to support the diagnosis of Meniere's 
disease.  He intimated that he would not submit to another 
MRI.

The Board has also reviewed the report of a July 2005 VA 
otolaryngology examination.  Following a detailed review of 
the claims file, to include a March 2004 CT scan and the June 
2004 balance study, the examiner gave the opinion that the 
veteran did not have evidence of peripheral vestibular 
weakness.  She noted that his symptoms were somewhat 
atypical.  In this regard, she stated Meniere's disease was 
"very unlikely" based on the existing test results.  
However, the examiner said it was still possible that the 
veteran's problems were due to a perilymphatic fistula.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board finds the negative July 2005 examination report to be 
the most probative evidence of record.  It is the only 
medical evidence that rendered any type of definitive opinion 
as to whether the veteran suffers from Meniere's disease.  As 
noted above, the other records and reports are equivocal and 
lack significant probative value.  The assignment of a higher 
(60 percent) rating for Meniere's disease is not warranted.

The Board has considered statements from the veteran, his 
wife, and a co-worker that he suffers from Meniere's disease.  
However, as lay persons without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).

In light of the evidence discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating in excess of 30 percent for 
Eustachian tube dysfunction with dizziness and imbalance, for 
the period from June 10, 1999, forward, and, as such, this 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Tinnitus for the period 
from June 10, 1999, forward

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, in part to clarify existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

Effective from June 10, 1999, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award a 
higher schedular evaluation for tinnitus, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Extraschedular

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the periods prior to June 10, 1999, and from June 10, 
1999, forward, the evidence of record in this case does not 
indicate the veteran is frequently hospitalized for his 
service-connected tinnitus and/or Eustachian tube dysfunction 
with dizziness and imbalance.  There is no objective evidence 
that these disabilities, in and of themselves, has resulted 
in marked interference with employment.  Indeed, in a 
statement dated in March 2006, S.W.P. (a co-worker) indicated 
that the veteran was "typically a very alert and highly 
performing employee."  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

Left ear hearing loss

The veteran asserts that he is entitled to an increased 
rating for his left ear hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

In November 1998, the RO granted service connection for left 
ear hearing loss, evaluated as noncompensable.  That rating 
has remained in effect since that time.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.



A VA audio examination report, dated in May 2000, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
N/A
N/A
N/A
N/A
LEFT
X
25
25
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

Similarly, when he was examined in March 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
20
20
20
45
65

These results show an average decibel loss of 38 in the left 
ear.  The speech recognition ability score for the left ear 
was 92 percent.  The examiner noted a moderate to mild 
sensorineural hearing loss at 2000 Hertz.  The diagnosis was 
organic hearing sensitivity.

Pursuant to 38 C.F.R. § 4.85(f) (2006), if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 U.S.C.A. § 3.383.  The 
March 2004 audiology examination shows that the veteran's 
hearing in his left ear is consistent with level I hearing.  
See 38 C.F.R. § 4.85, Table VI.  As such, a noncompensable (0 
percent) evaluation, and no more, is warranted.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for tinnitus with Eustachian tube dysfunction for the period 
prior to June 10, 1999, to include the issue of entitlement 
to an extraschedular evaluation, is denied.

Entitlement to a disability rating in excess of 30 percent 
for Eustachian tube dysfunction with dizziness and imbalance, 
for the period from June 10, 1999, forward, to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus, for the period from June 10, 1999, forward, to 
include the issue of entitlement to an extraschedular 
evaluation, is denied.

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Here, the Board notes that the veteran has yet to receive a 
VA examination to determine the nature and severity of his 
service-connected left ankle disability.  Because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, a remand for a current VA examination is required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2006); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
left ankle disability since November 1999.  
After securing the necessary releases, 
those records should be obtained and 
associated with the claims file.  Any 
negative development should be properly 
annotated in the record.

2.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
his left ankle disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left ankle disability 
including, but not limited to, loss of 
range of motion, instability, subluxation, 
and ankylosis.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent 


possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

3.  Following completion of the foregoing, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
If the veteran fails to report for the 
requested examination, citation of 38 
C.F.R. § 3.655 should be included.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of all evidence 
received since the March 2006 Statement of 
the Case, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


